Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 1, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146059 & (24)(26)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 146059
                                                                     COA: 309208
                                                                     Wayne CC: 07-006705-FC
  VINCENT EDWARD EMERY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 18, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to hold the application in abeyance are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 1, 2013                       _________________________________________
         s0325                                                                  Clerk